05/13/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0509



                            No. DA 21-0509

CITY OF KALISPELL,

           Plaintiff and Appellee,
     v.

MICHELLE SQUIER RAVE,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including June 20, 2022, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      May 13 2022